Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing For Immediate Release Contact: Craig Tooman EVP, Finance and Chief Financial Officer 908-541-8777 ENZON REPORTS 1 ST QUARTER 2010 RESULTS Company is transformed to be exclusively focused on its pipeline BRIDGEWATER, NJ  May 10, 2010  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) today announced its financial results for the first quarter of 2010. During the quarter, the Company completed the sale of its specialty pharmaceutical business. This transaction has now transformed the Company, both financially and operationally, into a biopharmaceutical company dedicated to the discovery and development of oncology medicines. For the first quarter of 2010, Enzon reported income from continuing operations of $20.8 million or $0.29 per diluted share, as compared to a loss of $11.4 million or $0.25 per diluted share for the first quarter of 2009. Included in the results of continuing operations for the first quarter of 2010, is revenue of $40.9 million from the sale of in-process research and development associated with next-generation Adagen® and Oncaspar® programs, which were sold as part of the specialty pharmaceutical business. The remaining gain from the sale of the specialty pharmaceutical business, as well as the January results of operations from the business sold, are reported in discontinued operations. For the three months ended March 31, 2010, Enzon reported income and gain from discontinued operations of $179.1 million or $2.41 per diluted share. Enzon previously reported income of $17.6 million or $0.39 per diluted share from the specialty pharmaceutical business in the first quarter of 2009, which has been reclassified for comparative purposes to discontinued operations. Recent Highlights The Company initiated enrollment in the Phase II PEG-SN38 study for patients with metastatic breast cancer. The Company initiated enrollment in the Phase I PEG-SN38 study for pediatric patients. Preclinical data was presented on Locked Nucleic Acid (LNA)-based mRNA antagonists and PEGylation programs at the 2010 American Association for Cancer Research (AACR) annual meeting in Washington, DC April 17-21, 2010. The sale of the specialty pharmaceutical business was completed in January 2010. The Companys debt was reduced by $115.6 million to $134.5 million. This principal amount was converted into approximately 13.5 million shares of the Companys common stock pursuant to an enhanced conversion rate triggered by the sale of the specialty pharmaceutical business. Since inception of its share repurchase plan, the Company has repurchased 1.3 million of its common shares outstanding through April 30, 2010 for $13.8 million. Summary of Financial Results Research and Development The
